Title: Cabinet Opinion on the American Debt to France, 2 March 1793
From: Jefferson, Thomas,Hamilton, Alexander,Knox, Henry,Randolph, Edmund
To: Washington, George


The President communicated to the Secretary of State, the Secretary of the Treasury, the Secretary of War and the Attorney General of the United States, a letter from William S. Smith Esqr. of the 28th. of  February past, to the Secretary of the Treasury, with sundry Papers No. I. II. III and IV. relating to a negotiation for changing the form of the debt to France; and required their opinion what answer should be returned to the Application.
The opinion unanimously is, that the Secretary of the Treasury shall inform Mr. Smith that the Government of the United States have made and engaged payments to France to the extent which is at present consistent with their arrangements; and do not judge it adviseable to take any measures on the Subject of his Application.
March 2nd. 1793

Th: Jefferson
Alexander Hamilton
H Knox
Edm: Randolph

